Title: To Benjamin Franklin from [Jean-Baptiste] LeRoy, 22 April 1770
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ce 22 Avril [1770]
Il y a des Siecles que je n’ai eu de vos nouvelles Monsieur cependant vous savez combien elles m’intéressent. J’attends avec impatience le moment de nos fêtes pour le mariage de M. Le Dauphin parceque jespere bien qu’elles nous ameneront des Anglois et qu’il y en aura quelques uns qui m’apporteront quelques lettres de vous. Vous ne doutez pas du plaisir que j’aurai à les recevoir. Je comptois vous aller rendre une petite visite ce printemps mais comme jamais presqu’on ne fait ses volontés dans ce monde des affaires de famille que la perte que j’ai faite ont entrainées m’en ont empêché. Cependant si mes voeux sont remplis l’année ne se passera pas sans que je fasse un tour en Angleterre, et j’espere bien que les affaires d’amerique vous empêcheront d’y retourner et qu’aussi j’aurai le plaisir de vous y retrouver. J’ai prié dernierement M. Francis de vous faire parvenir un Exemplaire de L’Ouvrage de mon frère qui contient les details des principles et de la construction de la montre marine. Vous avez pu la voir annoncé dans les nouvelles publiques. Je ne puis vous dire combien j’ai été fâché de ne vous l’avoir pas envoyé plutôt. Je comptois sur des gens qui devoient aller en Angleterre et qui m’ont fait faux bond mais je l’ai bien recommande à M. Francis et j’espere qu’il vous le fera tenir bientôt. Je crois que vous serez content de cet ouvrage qui n’est autre chose que le memoire de mon frère, qui a remporté le prix de L’Académie, vous le trouverez un peu plus clair que l’Ouvrage de M. Harrison. Je voulois vous envoyer cet hyver celui de l’Abbé Galliani sur le commerce des bleds qui a éxcité ici une grande rumeur parmi les œconomistes mais je n’ai pu trouver dans le moment où c’étoit une nouveauté une occasion de vous le faire passer. Depuis j’ai imaginé qu’il vous étoit tombé entre les mains cependant si vous ne le connoissiez pas un mot et vous l’aurez. Monsieur Franklin ne pourra jamais me fournir autant d occasions que je le désirerais de pouvoir faire ici quelque chose qui lui soit agréable.
Ne m’en voulez pas si je n’ai pas encore revu la Traduction de votre ouvrage que M. Du Bourg a fait faire par un religieux. Je n’en ai pas encore entendu parler.
Je ne sache ici rien de nouveau dans les sciences qui puissent intéresser votre curiosité, mais dans les lettres vous saurez que marchant de loin sur les traces des anglois les gens de lettres ont fait une souscription pour ériger une Statue à Voltaire de son vivant, c’est Pigal chez qui nous avons été voir le mausolée du m[aréch]al de Saxe qui est chargé de le faire, il doit partir incessamment pour Fernet pour faire le portrait de ce grand homme. Ce sera le premier Exemple de pareille chose parmi nous on dit, qu’il y a commencement à tout je le souhaite, mais enfin cette marque publique de la reconnoissance des gens éclairés de la nation et qui doivent tant à Voltaire a été arretée Mardy dernier dans une grande assemblée. Ce qu’il y a de singulier c’est que rien n’est encore plus incertain que le lieu où on la placera. Nous tenons toujours par un coin à la barbarie. Je vous ai mandé Monsieur tout ce qui peut vous intéresser. Dans peu de Jours il ne sera question que de Feux d’artifices et de Fêtes. Je voudrois bien que vous fussiez un peu moins Philosophe j’espererois qu’elles vous rameneroient parmi nous. Voici je crois le temps de l’election des membres étrangers de la Societé Royale. Je n’ai pas besoin de vous recommander mon frère le Medecin. J’espere bien et je me flatte que vous et M. le Ch[evalie]r Pringle voudrez bien engager vos amis à lui être favorable. Je compte écrire au premier Jour au Dr. Matty et à quelques autres amis que j’ai dans la Société Royale pour leur faire la même priere. Il est bien temps de finir une si longue lettre en vous assurrant de tous les sentimens de l’estime et de l’amitié les plus sinceres avec lesquelles je suis et je serai toute ma vie Votre très humble et très obéissant serviteur
Le Roy
J’espere que vous voudrez bien ne pas m’oublier auprès de notre digne ami M. Le Ch[evalie]r Pringle.
P.S. Je suis votre débiteur Monsieur pour cette lunette que vous avez eu la bonté de m’envoyer de grace daignez donc me mander à quoi se monte ma dette pour que je l’acquitte. J’ai deja prié M. Ourry il y [a] trois mois de vous faire la même prière de ma part.

 
Addressed: To / Benjamin Franklin Esq. / Deputy Postmaster of / The English Colonies / York buildings / London
C.O. at / Ld Visct. Gallway / Hill Street Berkley Square
